DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that the first locking section is incorporated within into the conical stoppage flare, which draws to the embodiment shown in Fig. 7.  Yet claim 1 now recites that the second locking section has a substantially constant outer diameter, which draws to the embodiment shown in Fig. 3.  Figure 1 and Figure 3 are mutually exclusive, and therefore it is unclear what claim 11 is intending to claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2853042 in view of Applicant’s Admitted Prior Art, and further in view of Riedy et al (CA 2 420 707 A1).
As to claim 1 and with respect to the following annotated figure, FR 2853042 discloses a pipe assembly (Fig. 3), comprising: an elongated section having a lumen extending therethrough from a first end having a female component (1) formed thereon to a second end having a male component (3) formed thereon, wherein: the female component is configured for receiving an adjoining male component, the female component comprising: a cylindrical sealing portion configured for sealing engagement of a nozzle of the adjoining male component; a conical stoppage flare arranged distally from the sealing portion along the elongated composite section and configured for arresting further advancement of the adjoining male component into the female component; and a first locking section configured for securing the adjoining male component within the female component; and the male component is configured for insertion into an adjoining female component, the male component comprising: a substantially cylindrically shaped nozzle having a circumferential groove adapted for receiving a seal (19) and configured for sealing engagement with a sealing portion of an adjoining female component; a stopping cone arranged proximally from the nozzle along the elongated composite section and configured for abutting engagement with a conical stoppage flare of the adjoining female component; and a second locking section having a substantially constant outer diameter and configured for securing the male component in the adjoining female component.

    PNG
    media_image1.png
    341
    713
    media_image1.png
    Greyscale

FR 2853042 fails to expressly teach that the pipe comprises a composite section. 
However, Applicant admits in the Background on page one of the specification that composite pipes are well-known.
Composite is a well-known and commercially available material that is known for its resistance to corrosion and strength.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected composite as the material for a section of the Maguire et al pipe, as taught by AAPA, for its resistance to corrosion and strength.  Moreover, it should be noted that it has been consistently held by case law that the selection of a known material for the reasons that it is known and on the basis of its suitability for the intended use is within the expected level of skill of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
FR 2853042 fails to expressly teach that the pipe includes the female component on one end and the male component on the other end.
However, Riedy et al teaches a similar pipe assembly that uses splines and seals to secure a male pipe to a female end of the pipe and to secure a female pipe to a male end of the pipe.  Refer to the figures in Riedy.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify FR 2853042 such that the pipe includes the female component on one end and the male component on the other end, as taught by Riedy et al, in order to streamline manufacturing of the pipes.

As to claim 2, FR 2853042/AAPA/Riedy et al discloses the pipe of claim 1, wherein the sealing portion comprises an inner diameter that is substantially constant along a longitudinal length of the sealing portion.  Refer to foregoing annotated figure.

As to claim 3, FR 2853042/AAPA/Riedy et al discloses the pipe of claim 2, wherein the inner diameter of the sealing portion is substantially similar to an outer diameter of the pipe.  Refer to foregoing annotated figure.

As to claim 4, FR 2853042/AAPA/Riedy et al discloses the pipe of claim 2, wherein the stoppage flare comprises an inner surface of the female component with a first diameter near the sealing portion and a second diameter distal to the first diameter and wherein the second diameter is larger than the first diameter.  Refer to foregoing annotated figure.

As to claim 5, FR 2853042/AAPA/Riedy et al discloses the pipe of claim 4, wherein the inner surface of the stoppage flare comprises a cone shape.  Refer to foregoing annotated figure.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2853042 in view of Applicant’s Admitted Prior Art, further in view of Riedy et al (CA 2 420 707 A1), and still further in view of Subbaraman et al (WO 2008/062443).
As to claim 6, FR 2853042/AAPA/Riedy et al discloses the pipe of claim 5, except that the locking section comprises a plurality of holes on an outer surface thereof and leading to a plurality of bores that extend through the wall of the locking section to an inner surface thereof; and
As to claim 7, FR 2853042/AAPA/Riedy et al discloses the pipe of claim 5, except that the inner surface of the locking section comprises a plurality of grooves that align with the plurality of bores.
However, Subbaraman et al teaches a similar keyed/splined pipe coupling having a locking section with a plurality of holes on an outer surface thereof and leading to a plurality of bores that extend through the wall of the locking section to an inner surface thereof, and also teaches that the inner surface of the locking section includes a plurality of grooves that align with the plurality of bores.  Refer to Figures 7 and 8.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify FR 2853042 to include a plurality of holes, a plurality of bores and a plurality of grooves as taught by Subbaraman et al, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.

Claim(s) 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2853042 in view of Applicant’s Admitted Prior Art.
As to claim 12 and with respect to the following annotated figure, FR 2853042 discloses a pipe connection (Fig. 3), comprising: a male component (3) arranged on an end of a pipe; and a female component (1) arranged on an end of an adjoining pipe and configured for receiving the male component, the female component comprising: a cylindrical sealing portion configured for sealing engagement of a nozzle of the male component; a conical stoppage flare arranged distally from the cylindrical sealing portion and configured for arresting further advancement of the male component into the female component; and a first locking section configured for securing the male component within the female component; and the male component configured for securing the male component within the female component and comprising: a substantially cylindrically shaped nozzle having a circumferential groove adapted for receiving a gasket and configured for sealingly engaging the sealing portion; a stopping cone arranged distally from the nozzle and configured for abutting engagement with the stoppage flare; and a second locking section having a substantially constant outer diameter and configured for securing the male component in the female component.

    PNG
    media_image1.png
    341
    713
    media_image1.png
    Greyscale

FR 2853042 fails to expressly teach that the pipes comprises a composite section. 
However, Applicant admits in the Background on page one of the specification that composite pipes are well-known.
Composite is a well-known and commercially available material that is known for its resistance to corrosion and strength.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected composite as the material for a section of the FR 2853042 pipe, as taught by AAPA, for its resistance to corrosion and strength.  Moreover, it should be noted that it has been consistently held by case law that the selection of a known material for the reasons that it is known and on the basis of its suitability for the intended use is within the expected level of skill of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960).

As to claim 13, FR 2853042/AAPA discloses the pipe connection of claim 12, wherein nozzle has an outer diameter substantially smaller than an inner diameter of the first locking section.  Refer to foregoing annotated figure.

As to claim 14, FR 2853042/AAPA discloses the pipe connection of claim 12, wherein the stoppage flare comprises a cone-shaped lumen configured for abutting engagement with the stopping cone.  Refer to foregoing annotated figure.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2853042 in view of Applicant’s Admitted Prior Art, and further in view of Subbaraman et al (WO 2008/062443).
As to claim 15, FR 2853042/AAPA discloses the pipe connection of claim 12, except that the first locking section and the second locking section comprise grooves for receiving locking rods; and
As to claim 16, FR 2853042/AAPA discloses the pipe connection of claim 15, except that abutting engagement of the conical stoppage flare with the stopping cone causes alignment of the grooves on the first locking section with the grooves on the second locking section; and 
As to claim 17, FR 2853042/AAPA discloses the pipe connection of claim 16, except that the first locking section comprises a plurality of bores extending from an outer surface to an inner surface and configured for receiving locking rods; and 
As to claim 18, FR 2853042/AAPA discloses the pipe connection of claim 17, except that each of the plurality of bores align with one of the grooves; and
As to claim 19, FR 2853042/AAPA discloses the pipe connection of claim 18, except that the plurality of bores are arranged tangential to the inner surface of the first locking section.
However, Subbaraman et al teaches a similar keyed/splined pipe coupling having a first locking section that comprises a plurality of bores extending from an outer surface to an inner surface and configured for receiving locking rods, wherein each of the plurality of bores align with one of the grooves, and wherein the plurality of bores are arranged tangential to the inner surface of the first locking section.  Refer to Figures 7 and 8.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify FR 2853042 to have a first locking section that comprises a plurality of bores extending from an outer surface to an inner surface and configured for receiving locking rods, wherein each of the plurality of bores align with one of the grooves, and wherein the plurality of bores are arranged tangential to the inner surface of the first locking section as taught by Subbaraman et al, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.



Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679